EXHIBIT 4.1 Consent of Independent Registered Public Accounting Firm We have issued our report dated July 10, 2013, with respect to the financial statement of Incapital Unit Trust, Series 29, comprising Incapital Morningstar Wide Moat Portfolio, 3Q 2013, contained in Amendment No. 1 to the Registration Statement on Form S-6 (File No. 333-189029) and related Prospectus.We consent to the use of the aforementioned report in the Registration Statement and Prospectus, and to the use of our name as it appears under the caption “Experts”. /s/ Grant Thornton LLP GRANT THORNTON LLP Chicago, Illinois July 10, 2013
